                                                                       EXHIBIT LIST
                                                                                                       UNITED STATES DISTRICT COURT
                                      USA v. XENGXAI YANG                                              Eastern District of Wisconsin-Green Bay
COUNSEL FOR PLAINTIFF(S)                               COUNSEL FOR DEFENDANT(S)                        DOCKET NUMBER
Andrew J. Maier                                        Thomas E. Phillip                               19-CR-67
                                                                                                       PROCEEDING:     Court Trial
                                                                                                       DATE HELD:      October 29, 2020
PRESIDING JUDGE                                        TAPE NUMBER                                     COURTROOM DEPUTY
WILLIAM C. GRIESBACH                                   102920                                          Mara

 JOINT     PLT. EXH.     DEF.      DATE     ADMITTED
EXH. NO.     NO.       EXH. NO.   OFFERED
                                                                                           DESCRIPTION OF EXHIBITS

       1                          10/29/20 10/29/20 Resume of Dr. Denver L. Johnson, Ph.D.
       2                          10/29/20 10/29/20 Neuropsychological Evaluation of Defendant by Dr. Johnson
       3                          10/29/20 10/29/20 Psychological Evaluation of Defendant by Dr. Kent M. Berney, Ph.D.
       4                          10/29/20 10/29/20 Flash drive containing documents and video footage of defendant.




                                        Case 1:19-cr-00067-WCG Filed 10/30/20 Page 1 of 1 Document 44-1
